 MIAMICOCA-COLA595days from the date of this Decision,what stepsService Act,as amended,after discharge from the ArmedRespondent has taken to comply herewith.31Forces.IT IS FURTHER RECOMMENDED that,except as foundThis notice must remain posted for 60 consecutive daysherein, all allegations in the complaint of violations of thefrom the date of posting,and must not be altered,defaced,Act be dismissed.or covered by any other material.:1'In the eventthat this Recommended Order is adopted by theBoard,this provision shall be modified to read: "Notify saidRegionalDirector, in writing, within 10 days from the date of thisOrder,what steps Respondent has takento comply herewith."APPENDIXNOTICEToALLMEMBERSOFLOCAL 872,INTERNATIONALLONGSHOREMEN'SASSOCIATIONAFL-CIO, AND To ALLLONGSHOREMENWORKING OUTOF OUR HIRING HALLPursuantto the Recommended Order of a TrialExaminerof the National LaborRelationsBoard, and inorder to effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause anyemployer, on whose behalf gang foremen or bolstershireemployees from our hiring halls, to denyemployment to any applicant for employment becausesuch applicant is not a member of our Union orbecause he filed charges against our Union with theNationalLaborRelations Board.WE WILL NOT use, or threaten to use, force orviolence against any job applicants in order tointimidate them from filing charges against our Unionwith the NationalLaborRelations Board or fromseeking employment through our hiring hall.WE WILL NOT tell employees that they will bediscriminated against because they are not membersof our Union or because they file charges with theNational Labor Relations Board,or in any othermanner restrain or coerce employees or applicants foremployment in the exercise of rights guaranteed bythe National Labor Relations Act.WE WILL notify Ernest Clabron and Isaac Morning,inwriting,thatwe have no objection to theiremployment and that we will not discriminate againstthem.WE WILL make whole the above-named employeesfor any loss of pay they may have suffered as a resultof the discrimination against them.LOCAL 872,INTERNATIONALLONGSHOREMEN'SASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)NOTE:We will notify Ernest Clabron and IsaacMorning, in writing, if presently serving inthe ArmedForces of the United States that we have no objection totheir employment and that we will not discriminate againstthem on the ground that they are not members of theUnion or filed unfair labor practice charges against theUnion,upon application,in accordance with the SelectiveServiceActand the Universal Military Training andIf members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-4722.Miami Coca-ColaBottlingCompanyandRalphGonzalez,BrendanCoughlin,General Sales Drivers&Allied EmployeesUnion,LocalNo. 198,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Richard W.Loban,and Robert W. Shep-hard.Cases 12-CA-2058-1, 2058-2, 12-CA-2097, 12-CA-2157-1, and 2157-2.March 27,1967SECOND SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 28, 1962, the National LaborRelations Board issued a Decision and Order in theabove-entitled proceeding,' finding,.inter alia,thatthe Respondent had discriminatorily discharged cer-tain named employees, including Robert W. Shep-hard, in violation of Section 8(a)(3) and (1) of the Act,and directing that the Respondent make whole theseemployees for any loss of earnings resulting from thediscrimination. On November 19, 1963, the UnitedStates Court of Appeals for the Fifth Circuit enteredits decree enforcing the aforesaid Board Order.2On April 24, 1964, the Regional Director forRegion 12 issued backpay specifications, and onMay 8, 1964, the Respondent filed an answerthereto.Upon appropriate notice issued by theRegional Director, a hearing for the purpose ofdetermining the amounts of backpay due was heldon June 15 and 16 and August 5, 1964, before TrialExaminerBenjamin B. Lipton,who issued hisSupplemental Decision on December 10, 1964.On April 4, 1965, the Board issued itsSupplemental Decision and Order,3 requiring theRespondent to pay specified amounts of backpay tothe discrimintees. Thereafter, the United StatesCourt of Appeals for the Fifth Circuit enforced theprovisions of this Order with regard to all thediscriminatees except Shephard.4With regard tot138 NLRB 1209.2N.L.R.B. v. Miami Coca-Cola Bottling Company,324 F.2d501.' 151 NLRB 1701.4N.L.R.B. v. Miami Coca-Cola Bottling Company,360 F.2d569; the Respondent's petition for rehearing was dismissed by thecourt without opinion on August 11, 1966.295-269 0-69-39163 NLRB NO. 73 596DECISIONSOF NATIONALLABOR RELATIONS BOARDShephard, the court disagreed with a ruling of theTrial Examiner, which it interpreted as prohibitingthe Respondent from questiohing Shephard "abouthis other sources of income during the backpayperiod," and remanded this portion of the Board'sSupplemental Order to permit the Respondent "anopportunity to cross-examine Shephard with respectto interim earnings."Pursuant to the court's remand and uponappropriate notice, a supplemental hearing washeld before Trial Examiner Lipton on October3, 1966. On November 1, 1966, the Trial_ Exam-iner issued his Supplemental Decision on Re-mand, attached hereto, in which he found that noevidence was adduced or offered by the Respondentat the remand hearing which altered the Board'spreviousbackpaydeterminationregardingShephard.Thereafter,theRespondentfiledexceptions to the Trial Examiner's SupplementalDecision on Remand and a brief in support thereof,and the General Counsel filed an answering brief.The Respondent later filed a motion to strikeanswering brief, in which it contends that theGeneral Counsel's answering brief was untimelyfiled, and requests alternatively that the assertionsin the motion be considered as a reply brief.5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing on remand and afterthe hearing but prior to issuance of the TrialExaminer's Supplemental Decision on Remand, andfinds that no prejudicial error was committed.6 Therulingsarehereby affirmed.The Board hasconsidered the entire record in this proceeding,includingtheTrialExaminer'sSupplementalDecision on Remand, the Respondent's exceptionsand brief in support thereof, the General Counsel's'There isno merit in the Respondent's contention as to theuntimelinessof the GeneralCounsel's answering brief Under allthe circumstances of this proceeding, however,we have, as notedbelow,considerednot only the General Counsel's answering briefbut also the Respondent'smotion asa reply brief6Prior to theheanng on remand, the Regional Director deniedapplications of the Respondent for leave to take depositions andto requireShephardto answer interrogatories, on the grounds thatthey werein the nature of requests for pretrialdiscoveryand thatgood cause,as required by Board rules,had not been shownAfter theheanng, the Respondent filed with theTrialExamineranother application for leave to take depositions or, in thealternative,requested that the remand hearing be reopened Inaddition,theRespondent filed a motion requesting the TrialExaminer to extend the time for filing briefs if its application forleave to take depositions was grantedThereafter,the TrialExaminer denied these requestsThe Respondent has filedexceptions to these rulingsof both theRegional Director and theTrial Examiner We find no merit in these procedural contentionsof the Respondent,particularly aswe agreewith the TrialExaminer that the Respondent has been given full opportunity tocross-examine Shephard regardingShephard's interim earningswithin the scope of thecourt's remand SeeThe Richard WKaaseCompany,162 NLRB 1320answering brief, and the Respondent's reply brief,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDEROn the basis of the foregoing SecondSupplemental Decision and Order, and the entirerecord in these cases, the National Labor RelationsBoard hereby orders that the Respondent, MiamiCoca-Cola Bottling Company, Miami, Florida, itsofficers, agents, successors, and assigns, shall pay toRobert W. Shephard as net backpay the amountawarded him in the Trial Examiner's SupplementalDecision on Remand.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONON REMANDBENJAMIN B. LIPTON, Trial Examiner: On April 14,1965, the Board issued its Supplemental Decision andOrder' in which it determined the amounts of backpay duefour named employees theretofore found to have beendiscriminatorily discharged by Respondent.2 Before theFifth Circuit Court of Appeals, Respondent contested theBoard's backpay order concerning two of the claimants,Brendan Coughlin and Robert W. Shephard.The court3 found in favor of the Boardon all questionsraised,with the exception of one procedural issue: Itremanded the case "to permit the employer an opportunityto probe Shephard's sources of income during the backpayperiod," as further described below. Pursuant to theBoard's Order Reopening Record on June 3, 1966, withinthe terms of the court's remand, a further hearing was heldinMiami, Florida, on October 3, 1966.4 At the hearing,Respondentwas afforded full opportunity to cross-examine Shephard and to present relevant evidence withinthe scope of the remand; and generally the parties werefree to adduce evidence, argue orally on the record, andfilebriefs.The sole evidence taken consisted ofRespondent's cross-examination of Shephard. No briefswere filed.Upon the testimony of the remand hearing, and theentire record, I find no evidence or basis to disturb theresults reached in the Board's Supplemental Decision andOrder.The court specifically held that substantial evidence intherecordsupported theBoard'sconclusion thatShephardmade reasonable efforts to obtain interimemployment during the backpay period. However, thecourt found error in connection with a ruling of the TrialExaminer,as follows:Q. [By Mr. Bowden]: Now, were you drawingunemployment insurance during this period of time[the backpay period] ?MR. JONES[AttorneyfortheGeneralCounsel]: Objection. That questionis not material.1151 NLRB 1701.2 138 NLRB 1209 (September 28, 1962), enfd 324 F 2d 501(C A 5, November 19, 1963)'N L R.B v Miami Coca-Cola Bottling Company,360 F.2d 569(C A. 5, May 10, 1966)'Respondentwas granted a motion to postpone the heanngfrom the dateoriginallyscheduledin view of its pending petitionfor rehearingbefore thecourt(dismissedwithout opinion,August15, 1966) WORLD CARPETSOF N.Y.597MR. BOWDEN:I think he's got to finance himselfsomeway and I want to know-MR. JONES:We are not here to litigate howMr. Shephard financed himself.MR. BOWDEN:Iam exploring to see what thesources of his income were.MR. LIPTON[Trial Examiner]: I will sustain theobjection.You are getting too far afield, Mr. Bowden.5The court stated: "The employer's attemptedinquirieson cross-examination concerned Shephard's sources ofincome during the backpay period;Shephard's answerswould have been relevant to the material issue whether hehad interim earnings which should be deducted frombackpay....In addition,sincethe employer's questionsabout Shephard's sources of income affected its backpayliability, the prohibition of cross-examination prejudicedpresentation of its case." [Emphasis supplied.]Therefore,in order to obtain"a full and true disclosureof thefacts,"the court remanded the case"to permit the employer anopportunity to probe Shephard's other sources of incomeduring the backpay period."At the remand hearing, Respondent was givenconsiderable latitude in cross-examining Shephard'6 InShephard's unrefuted and credible testimony,no "othersources of income" were revealed. Nor was any evidenceadduced or offered which would alter the Board's previousbackpaydeterminations.7In my opinion,Respondent has been afforded more thana fair opportunity to present its case, particularly inconsideration of the extent of litigation and lapse of timesince the still unremedied violations werecommitted byRespondent.RECOMMENDED ORDERIt is accordingly recommended that the Board reaffirmthe terms and provisions of its Supplemental Decision andOrderrequiringthatRespondentpaytoRobert W.Shephard net backpay in the amount of$7,421.58, plus interest.5Following this ruling,Respondent continued at length itscross-examination of Shephard regarding his interim earnings,and his efforts to obtain and retain employment,during the entirebackpay period6Respondent's counsel persisted in certain questions, whichwere permitted in the interests of expedition, even though theGeneral Counsel and the Trial Examiner indicated that theinformation sought was outside the scope of the remand andotherwise irrelevant to the material issues in the case Thesequestions related, for example, to Shephard's withdrawal of banksavings during the backpay period, the employment and earningsof his wife,and how many children they have and supportrNote may be taken of a statement by Respondent's counsel atthe close of the remand hearing "If we had known prior to thehearing that Mr Shephard had no other sources of income as henow answered..if the Board had allowed him to answer ourinterrogatories[requested and denied prior to the scheduledhearing] we would have moved for a dismissal of the hearing .. "World Carpetsof New York,Inc.andAlliedTradesUnion,LocalNo. 18,NationalFederation of IndependentUnions.* Case29-CA-582.March 27,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnNovember 15,1966,TrialExaminerMarion C. Ladwig issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices,and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed abrief in answer to the Respondent's exceptions andbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, World CarpetsofNew York, Inc., Garden City, New York, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.* In order toreflect thedisaffiliationof Allied Trades Union,Local No18, from National Federation of IndependentUnions,and its affiliationwithInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, the Board,on May 17, 1968, issued an Order ApprovingStipulation andAmending Order in whichitsubstituted,in the Order and theAppendixattached thereto, the name "Local 918, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica" forthe name "AlliedTrades Union, Local18, NationalFederationof IndependentUnions "iMember Zagona concurs in the result in view of Respondent'sindependent violationsof Section 8(a)(1) of the Act.